Citation Nr: 9936181	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran had more than 30 years of active duty service 
prior to his retirement in April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on September [redacted] 1977 as the result of 
cardiopulmonary arrest due to, or as a consequence of, 
metastatic esophageal cancer.  

2.  No competent evidence has been submitted to show that the 
veteran had any disability due to claimed Agent Orange 
exposure or other disease or injury which was incurred in or 
aggravated by service.  

3.  No competent evidence has been submitted to show that any 
service-connected disability caused or contributed materially 
in producing the veteran's demise.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1116, 
1137, 1310, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order for the claim of service connection to be 
well grounded, there must be competent evidence of:  (1) a 
current disability; (2) an in-service injury or disease; and 
(3) a nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The law also provides that a veteran who served in Vietnam, 
and has one of the specified diseases related to exposure to 
herbicides, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange), and service incurrence 
for the specified diseases will be presumed based on such 
exposure to such agents during Vietnam service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).  Aside from these presumptive 
provisions, service connection may be established by 
satisfactory proof of direct service connection.  McCartt, 
supra.  

The appellant is seeking service connection for the cause of 
the veteran's death, alleging that he died as the result of 
metastatic cancer which was caused by his in-service exposure 
to Agent Orange in the Republic of Vietnam.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability which was either 
incurred in or aggravated by service, or presumed to have 
been incurred in or aggravated by service, either caused or 
contributed substantially or materially in causing of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
diseases which are presumed service connected due to in-
service exposure to certain herbicide agents, even though 
there may be no record of in-service incurrence of the 
diseases, include: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The evidence shows that the veteran died on September [redacted] 
1977.  At the time of the veteran's death, no service-
connected disabilities were established or claimed.  

The September 1977 certificate of death listed the cause of 
the veteran's death as cardiopulmonary arrest due to, or as a 
consequence of, metastatic cancer.  

In the appellant's September 1997 claim, she requested 
reconsideration of her September 1977 claim of service 
connection for the cause of the veteran's death, "in light 
of [the] Agent Orange ruling for Non-Hodgkin[']s Lymphoma."  
The Board is cognizant of the appellant's opinion that the 
veteran's cause of death might have been due to claimed in-
service exposure to Agent Orange.  As a lay person, however, 
she is not shown to have the expertise to proffer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

An October 1975 treatment note indicated that the veteran had 
reported a loss of weight and appetite as well as pain upon 
swallowing.  A November 1975 medical report noted, after an 
esophagoscopy had been performed, a diagnosis of carcinoma of 
the esophagus, distal third.  An additional November 1975 
medical report noted a diagnosis of adenocarcinoma of the 
esophagus with nodal involvement.  

A June 1976 report of consultation noted that an 
esophagogastrectomy was performed on the veteran in November 
1975 for carcinoma which had originated in the cardia of the 
stomach and extended to the esophagus.  The report also noted 
that the veteran had metastatic disease with hematogenous 
metastases involving bone as well as likely metastases in the 
lymph nodes of the upper abdomen.  

A September 1977 narrative summary noted that the veteran was 
admitted to the Naval Regional Medical Center at Camp 
Lejeune, North Carolina, for symptomatic support during the 
terminal stage of his disease.  The summary also noted 
progressive changes on a chest x-ray examination "compatible 
with lymphagitic spread of carcinoma throughout the pulmonary 
parenchyma."  Additionally, the summary noted a final 
diagnosis of cardiopulmonary arrest secondary to metastatic 
carcinoma.  

The Board observes that the record contains no medical 
evidence that the veteran had been diagnosed as having any of 
the conditions presumed service connected by VA regulations 
regarding in-service exposure to herbicides, as explained 
hereinabove.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
No competent evidence has been submitted to support the 
appellant's lay assertions that the veteran had any 
disability due to the claimed Agent Orange exposure or other 
disease or injury which was incurred in or aggravated by 
service.  Additionally, the Board observes that the record 
contains no medical evidence that any service-connected 
disability caused or contributed materially in producing the 
veteran's demise.  Finally, the Board observes that the 
veteran's medical records contain no evidence of the 
carcinoma of the esophagus or of other cancer in service or 
during the one year presumptive period thereafter.  

Therefore, the Board must conclude that the appellant has 
failed to meet her initial burden of producing evidence of a 
well-grounded claim of service connection for the cause of 
the veteran's death.  

Because the appellant has not submitted competent evidence of 
a nexus between the veteran's cause of death and any disease 
or injury incurred or aggravated in service, or presumed to 
be incurred in service, the Board finds the claim of service 
connection for the cause of the veteran's death to be not 
well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  

Additionally, the Board finds that a remand is not required 
in this case.  The appellant has not put VA on notice that 
competent evidence exists that supports her claim that the 
veteran's cause of death was due to his claimed in-service 
exposure to Agent Orange or other disease or injury incurred 
or aggravated in service.  The RO properly notified the 
appellant that it was necessary for her to provide evidence 
demonstrating that a service-connected disability was either 
the primary or contributory cause of the veteran's death.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the appellant of the evidence 
necessary to complete her application for benefits.  By this 
decision, the Board is informing the appellant of the 
evidence necessary to make her claim as set forth above well 
grounded.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether she is entitled to 
prevail on the merits, but the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



ORDER

As the claim of service connection for cause of the veteran's 
death is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

